          Case 8:19-cv-00985-GJH Document 26 Filed 05/31/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


 TIMOTHY H. EDGAR, et al.,

                Plaintiffs,

        v.                                           Civil Action No. 8:19-cv-00985 (GJH)

 DANIEL COATS, Director of National
 Intelligence, et al.,

                Defendants.



           CONSENT MOTION FOR EXTENSION OF TIME TO RESPOND
       TO COMPLAINT AND TO ENTER STIPULATED BRIEFING SCHEDULE

       Defendants Daniel Coats, Director of National Intelligence, Gina Haspel, Director of the

Central Intelligence Agency, Patrick M. Shanahan, Acting Secretary of Defense, and Paul M.

Nakasone, Director of the National Security Agency (collectively, “Defendants”), by and through

their undersigned counsel, respectfully move for a 7-day extension of time, through and including

June 14, 2019, to respond to Plaintiff’s Complaint. By Defendants’ calculation, their response to

the Complaint is currently due on June 7, 2019. Defendants are requesting the extension due to a

misunderstanding about the date on which the U.S. Attorney was served with the Complaint and

summons in this case, and to accommodate the press of business in other cases being handled by

the undersigned counsel. Defendants have not previously requested an extension of the deadline

to file their response to the Complaint.

       The undersigned counsel has conferred with counsel for Plaintiffs. Plaintiffs consent to the

requested extension, and the parties have stipulated to the following briefing schedule to govern

Defendants’ anticipated motion to dismiss pursuant to Fed. R. Civ. P. 12:



                                                   -1-
          Case 8:19-cv-00985-GJH Document 26 Filed 05/31/19 Page 2 of 2



              June 14, 2019: Defendants’ motion to dismiss.

              July 16, 2019: Plaintiffs’ opposition to Defendants’ motion to dismiss.

              August 2, 2019: Defendants’ reply brief.

       Defendants respectfully request that the Court grant their consent motion for an extension

of time and enter the parties’ stipulated briefing schedule. A proposed order accompanies this

motion.

Dated: May 31, 2019                             Respectfully Submitted,

                                                ROBERT K. HUR
                                                United States Attorney

                                                /s/ Neil R. White
                                                NEIL R. WHITE
                                                Assistant United States Attorney
                                                United States Courthouse
                                                36 South Charles Street, 4th Floor
                                                Baltimore, MD 21201
                                                (301) 344-4433

                                                SERENA M. ORLOFF
                                                California Bar No. 260888
                                                Trial Attorney, U.S. Department of Justice
                                                Civil Division, Federal Programs Branch
                                                1100 L Street NW
                                                Washington, D.C. 20005
                                                (202) 305-0167

                                                Attorneys for Defendants




                                                   -2-
